Citation Nr: 1627540	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a motion to advance his appeal on the docket, and AOD motion.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  This exception contemplates a profound situation, such as a pending bankruptcy or home foreclosure, where the hardship might be relieved in whole or in part if the benefit sought on appeal were to be granted.  General financial difficulties do not meet the standard.  The Veteran submitted evidence of a prior discharge of debt based on bankruptcy but not evidence of a current pending situation.  On the evidence in record at this time, the Board finds there is not a basis for granting the motion for AOD, and thus, at this time, it is denied. 

The issue of service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Unappealed August 1985, May 2002, and January 2003 rating decisions denied the Veteran service connection for schizophrenia based on findings that it was not shown that schizophrenia was incurred in or caused by service, and that the Veteran failed to meet the criteria to reopen his previously-denied claim.

2. Evidence received since the most recent final rating decision in January 2003 includes the Veteran's testimony and a buddy statement regarding symptoms of schizophrenia during service; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken with respect to the petition to reopen a claim of service connection for schizophrenia, no further discussion of the VCAA is required with respect to this claim.

New and Material Evidence

The Veteran's original claim of entitlement to service connection for schizophrenia was denied in August 1985 on the basis that there was no evidence schizophrenia was incurred in or aggravated by service, or within the presumptive period following service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

Since his original August 1985 denial, the Veteran's claim was denied again in May 2002 and January 2003, prior to the most recent decision on appeal.  The May 2002 and January 2003 decisions are also final.  Id.
 
However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since his most recent April 2009 claim to reopen the claim for service connection, the Veteran testified at a February 2011 hearing before a Decision Review Officer that he first experienced symptoms of schizophrenia during service.  He also submitted a buddy statement dated February 2011, indicating the Veteran exhibited symptoms of paranoia during service.  Considering this evidence, the Board finds that the criteria for reopening the claim based on new and material evidence have been met.



ORDER

The appeal to reopen a claim of service connection for schizophrenia is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran has not been afforded a VA nexus examination with respect to the reopened claim of service connection for schizophrenia.  In light of the Veteran's lay statements and buddy statement indicating he exhibited symptoms during service, an examination to ascertain the etiology of his schizophrenia is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the schizophrenia on appeal; this specifically includes VA treatment records from the Washington, DC VA Medical Center from April 2016 to the present.

2. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's schizophrenia.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current schizophrenia that is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's February 2011 Decision Review Officer hearing testimony and February 2011 buddy statement, indicating he first showed symptoms of schizophrenia during service.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for schizophrenia.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


